This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, HOUTZ, and ATTANASIO
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Anthony M. SELICK
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000161

                           Decided: 12 April 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Wilbur Lee

 Sentence adjudged 8 April 2020 by a special court-martial convened at
 Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 90 days, forfeiture of $1,100.00 per month for
 three months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Selick, NMCCA No. 202000161
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2